NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-3458-19

IN THE MATTER OF
COUNTY OF ESSEX,

       Petitioner-Appellant,

and

ESSEX COUNTY PBA
LOCAL 382,

       Respondent-Respondent,


FOP LODGE 106, PBA LOCAL 183
and PBA LOCAL 183A,

       Intervenors-Respondents.


                Argued March 24, 2021 – Decided April 20, 2021

                Before Judges Fuentes and Rose.

                On appeal from the New Jersey Public Employment
                Relations Commission, PERC No. 2020-40.

                Angelo J. Genova argued the cause for appellant
                (Genova Burns, LLC, attorneys; Angelo J. Genova and
            Joseph M. Hannon, of counsel and on the briefs;
            Leonard S. Spinelli, on the briefs).

            Frank C. Kanther, Deputy General Counsel, argued the
            cause for respondent New Jersey Public Employment
            Relations Commission (Christine Lucarelli, General
            Counsel, attorney; Frank C. Kanther, on the statement
            in lieu of brief).

            Albert J. Seibert argued the cause for respondent Essex
            County PBA Local 382 (Law Offices of Steven A.
            Verano, PC, attorneys; Joseph P. Slawinski, of counsel
            and on the joint brief).

            C. Elston & Associates, LLC, attorneys for intervenors-
            respondents FOP Lodge 106 (Catherine M. Elston, of
            counsel and on the joint brief).

            Law Offices of Nicholas J. Palma, Esq., PC, attorneys
            for intervenors-respondents PBA Local 183 and PBA
            Local 183A (Valerie Palma DeLuisi, of counsel and on
            the joint brief).

PER CURIAM

      The County of Essex appeals from a February 20, 2020 final agency

decision of the Public Employment Relations Commission (PERC) that denied,

in part, the County's petition to restrain arbitration of a grievance filed by the

Essex County PBA Local 382 (PBA 382). We affirm.

      PBA 382 represents the County's correction officers below the rank of

sergeant. The County and PBA 382 were parties to a collective negotiations

agreement (CNA) that was in effect from January 1, 2014 through December 31,

                                                                            A-3458-19
                                        2
2017.1 The CNA contained a grievance procedure that culminated in binding

arbitration. The CNA also addressed the officers' health insurance benefits.

Sections 1 and 5 of Article 21 provided, in pertinent part:

            1. The existing Hospitalization, Medical Surgical and
            Major Medical Insurance benefits shall be paid for by
            the County except as set forth below. The County
            reserves the right to select the insurance carrier who
            shall provide such benefits, as long as the benefits are
            not less than those now provided by the County.

                  ....

            5. The County may change insurance carriers or be
            self-insured, so long as it does not reduce existing
            benefits.

      The County renews its health insurance provider contract annually. For

the 2016 calendar year, Aetna provided health benefits to the County's twenty -

six bargaining units. During 2016, the County anticipated a rise in Aetna's costs

for the following calendar year and, as such, "began soliciting quotes from other

carriers including the State Health Benefits Program" (SHBP). The County

engaged in "Labor Roundtable" discussions with the bargaining unit's

representatives in an effort to meet the SHBP's "uniformity" requirement "that

all active and retired employees of a public entity be enrolled in the SHBP."


1
  The parties have not provided the CNA on appeal, but the pertinent provisions
are quoted in PERC's February 20, 2020 written decision.
                                                                           A-3458-19
                                        3
        Ultimately, PBA 382 and three other bargaining units disapproved the

change in providers from Aetna to SHBP. 2             The remaining twenty-two

bargaining units agreed to enrollment. In September 2016, the resolution to

enter the SHBP for the 2017 calendar year was approved, effective January 1,

2017.

        In January 2017, PBA 382 filed a grievance and demand for arbitration

with PERC. PBA 382 asserted the County violated the CNA by unilaterally

changing health insurance carriers, resulting in a reduction in the level of its

members' health benefits. The grievance also requested stipends for its members

who waived the County's health coverage. Thereafter, the County filed a scope-

of-negotiations petition, seeking to restrain arbitration of the grievance. 3

        On February 20, 2020, PERC issued a comprehensive written decision on

the scope petition, denying in part, and granting in part, the County's application.

Citing our Supreme Court's decision in Ridgefield Park Education Ass'n v.


2
  PBA Local 183, on behalf of the County's Sheriff's officers; PBA Local 183A,
on behalf of the County's Sheriff's superior officers; and FOP Lodge 106, on
behalf of the County's superior correction officers, also opposed the change in
providers. We granted the motions to intervene as of right filed by those
bargaining units (collectively, intervenors). See R. 4:33-1. PBA 382 and the
intervenors filed a joint responding brief on this appeal.
3
  The parties have not provided the grievance or PBA's demand for arbitration
on appeal.
                                                                                A-3458-19
                                         4
Ridgefield Park Board of Education, 78 N.J. 144, 154 (1978), PERC aptly

recognized its "narrow" jurisdiction. As PERC noted, the agency does "not

consider the contractual merits of the grievance or any contractual defenses the

employer may have." PERC then squarely addressed the issues raised in view

of the applicable legal principles.

      PERC initially determined that portion of the grievance pertaining to

stipends was preempted by statute and therefore not arbitrable. The County does

not appeal from that determination. Relevant here, however, PERC denied the

County's scope petition "to the extent the grievance challenge[d] any other

alleged reductions in the level of . . . PBA [382]'s health benefits caused by the

County's unilateral change to the SHBP." Canvassing the governing law, PERC

elaborated:

              The level of health benefits is generally negotiable
              absent a preemptive statute or regulation and a
              grievance contesting a change in a negotiated level of
              benefits is generally negotiable. (Citations omitted).
              Therefore, an employer's selection or change of
              insurance carrier becomes mandatorily negotiable if the
              change would affect the level of benefits or
              administration of the plan. (Citations omitted).

                    An arbitrator may determine whether the parties
              made an agreement over the level of health benefits and
              whether the employer violated that agreement, even if
              the changed benefits were a result of legislative or
              regulatory changes to the SHBP. (Citations omitted).

                                                                            A-3458-19
                                        5
            An arbitrator cannot order the County to continue a
            level of benefits through the SHBP that the [State
            Health Benefit's Commission] (SHBC) has not
            authorized. (Citations omitted). However, no statute
            or regulation requires that a local employer participate
            in the SHBP. Local employers can withdraw from the
            SHBP at any time consistent with their obligations
            under existing collective negotiations agreements.
            (Citations omitted).

      Against that legal backdrop, PERC correctly recognized the parti es in the

present matter "agreed on a level of health benefits" and it was within the

County's discretion to contract with a health insurance provider "so long as the

chosen provider offered plans consistent with the negotiated level of benefits."

PERC observed:      "The County was not mandated to join the SHBP, but

voluntarily chose to change health insurance carriers and consequently

potentially violate the CNA's health benefits provisions." Moreover, the County

acknowledged "it unilaterally changed carriers for some negotiations units,"

including PBA 382, which did not agree to that change.

      Notably, PERC found "if the arbitrator determines that the transition to

the SHBP also resulted in changes to the level of health benefits that the County

agreed to in its CNA with . . . PBA [382], the County cannot use the SHBP's

uniformity rules as a shield to claim immunity from an arbitrator's remedy." In

reaching its decision, PERC analogized several of its prior decisions that


                                                                           A-3458-19
                                       6
"consistently held" an employer's concerns about the "hypothetical arbitrator's

remedy . . . cannot preclude arbitration over a negotiable health benefits issue."

      PERC also cited its "policy of declining to consider before arbitration

what remedies may be appropriate or enforceable if an arbitrator were to find a

contractual violation." In that context, PERC concluded a party can challenge

whether an award is authorized under the contract or conflicts "with the public

interest, welfare, and other pertinent statutory criteria" after arbitrat ion. This

appeal followed.

      On appeal, the County argues PERC erred and the grievance, in its

entirety, should be restrained from arbitration. The County contends PERC's

decision was arbitrary, capricious, and unreasonable because it subverted the

SHBP's uniformity requirement and undermined the County's managerial

prerogative to change benefit providers. The County claims PERC's decision

therefore places the County and the remaining twenty-two bargaining units in a

vulnerable position because they face both the prospect of losing the preferred

health benefits under the SHBP and increased costs under another plan. The

County also contends the grievance is not mandatorily negotiable because the

change from the self-insured Aetna plan to the SHBP does not negatively affect

the terms and conditions of employment, such as the level of benefits offered.


                                                                             A-3458-19
                                        7
      Our scope of review of PERC's decision is limited. See e.g., In re County

of Atlantic, 445 N.J. Super. 1, 11 (App. Div. 2016).           "In the absence of

constitutional concerns or countervailing expressions of legislative intent, we

apply a deferential standard of review to determinations made by PERC." City

of Jersey City v. Jersey City Police Officers Benevolent Ass'n, 154 N.J. 555,

567 (1998). That standard is particularly germane here, where the Legislature

has explicitly authorized PERC "upon the request of any public employer or

majority representative" to determine whether a "matter in dispute is within the

scope of collective negotiations." N.J.S.A. 34:13A-5.4(d); see also Borough of

Keyport v. Int'l Union of Operating Eng'rs, 222 N.J. 314, 351 (2015) (Albin, J.,

dissenting) (recognizing "PERC is a specialized administrative agency

designated by statute to interpret, implement, and enforce the [Employer-

Employee Relations Act]," N.J.S.A. 34:13A-1 to -49).

      When a party appeals a scope-of-negotiations determination, we review

PERC's final decision under a "'thoroughly settled'" standard. Jersey City Police

Officers Benevolent Ass'n, 154 N.J. at 568 (quoting In re Hunterdon Cnty. Bd.

of Chosen Freeholders, 116 N.J. 322, 329 (1989)). PERC's determination must

be upheld unless the party appealing it clearly demonstrates that it is " 'arbitrary

or capricious.'" Ibid. "[T]he test is not whether an appellate court would come


                                                                              A-3458-19
                                         8
to the same conclusion if the original determination was its to make, but rather

whether the factfinder could reasonably so conclude upon the proofs." Charatan

v. Bd. of Rev., 200 N.J. Super. 74, 79 (App. Div. 1985). Accordingly, we will

not disturb an agency determination unless it was arbitrary, capricious , or

unreasonable, its findings lacked support in the evidence, or it violated the

legislative grant of authority governing the agency. In re Herrmann, 192 N.J.

19, 27-28 (2007).

      Applying these well-established legal principles, we discern no basis to

disturb PERC's well-reasoned decision and affirm substantially for the reasons

articulated therein.   In doing so, we determine PERC's decision was not

arbitrary, capricious, or unreasonable. We add these remarks.

      As PERC correctly determined, the County's change in health care

providers is mandatorily negotiable here, where the parties' CNA expressly

provided that "[t]he County may change insurance carriers or be self-insured, so

long as it does not reduce existing benefits." PERC did not however, determine

the County effected a change in that level, thereby violating the CNA. That

decision falls within the scope of the arbitrator's duties, even if the changed

benefits resulted from legislative or regulatory changes to the SHBP.




                                                                          A-3458-19
                                       9
      Although in Borough of East Rutherford v. East Rutherford PBA Local

275, 213 N.J. 190 (2013), our Supreme Court ultimately decided the merits of

an arbitration award, its rationale nonetheless is instructive here. In that case,

the Borough and the PBA were parties to a four-year collectively bargaining

agreement (CBA). Id. at 193. The Borough contracted with the SHBP for health

insurance benefits. Ibid. The CBA stipulated employees would pay five dollars

in co-payment, but two years after the CBA became effective the co-payment

was increased to ten dollars. Ibid. The PBA filed a grievance and demanded

arbitration.    Id. at 196.     The Borough petitioned PERC for a scope-of-

negotiations determination, contending arbitration of the alleged violation of the

CBA "was preempted by statutory provisions governing the SHBP." Ibid.

      PERC denied the Borough's petition, reasoning that:

               [t]o restrain arbitration, we would have to first conclude
               that the PBA is not entitled to pursue its claim that the
               Borough was obligated to maintain a contractual level
               of benefits. Such a holding would be a departure from
               well-established case law. Purchasing insurance from
               the SHBP does not insulate an employer from
               enforcement of an agreement over a level of health
               benefits. Absent a preemptive statute or regulation not
               present here, an employer must reconcile its contractual
               obligations with its choice of health insurance
               providers.

               [Id. at 197.]


                                                                            A-3458-19
                                          10
      The Court ultimately upheld the arbitrator's award, concluding

             The framework for reviewing a public-sector
             arbitration award accounts for the interplay between the
             SHBP and the CBA by requiring a reviewing court to
             determine whether the arbitration award actually causes
             direct contradiction with law or public policy. [N.J.
             Tpk. Auth. v. Local 196, I.F.P.T.E., 190 N.J. 283, 293-
             94 (2007)]. We fail to see that this arbitration award
             met the demanding standard of a direct conflict between
             law and public policy on the one hand and the award's
             make-whole remedy on the other. Employees remained
             obligated under the award to adhere to the increased co-
             payment amount of $10.00 for each doctor's office visit.

             [Id. at 207.]

      Although the County did not address Borough of East Rutherford in its

merits brief, during oral argument before us, the County attempted to distinguish

the Court's decision because it did not "address the meaning or effect of the 2010

amendment" to the SHBP. Id. at 207-08 (citing L. 2010, c. 2, § 8). Nor did the

Court address the 2011 amendment to the SHBP, which required employee

contributions for health benefits based on the employee's base salary. See L.

2011, c. 78. Because the 2011 amendment "required [employees] to contribute

toward health benefits" the County argued "the Legislature has set forth a clear

public policy that health insurance contributions are mandatory and cannot be

negotiated away unless the employer agrees."         The County's argument is

misplaced.

                                                                            A-3458-19
                                       11
      The merits of the County's claimed violation of the CNA were not at issue

before PERC. Instead, PERC's inquiry only concerned whether the matter in

dispute was within the scope of the parties' collective negotiations and therefore

may be submitted to an arbitrator for a determination on the merits.          See

Ridgefield Park Educ. Ass'n., 78 N.J. at 154. It is PBA 382's allegation that the

County "failed to maintain a contractual level of benefits" that is arbitrable.

Whether PBA 382 will succeed on that claim is within the arbitrator's purview.

      Moreover, as PERC correctly concluded, the County was not required to

select the SHBP as its health care provider. In that regard, PERC's decision is

consonant with its earlier decision in Borough of East Rutherford, which the

Court cited with approval.      213 N.J. at 197.      Here there is no "direct

contradiction with law or public policy," id. at 207, largely because the County's

arguments are premised on a hypothetical arbitration award. We therefore

discern no error in PERC's decision that the County's public policy argument is

premature.

      To the extent not specifically addressed, the County's remaining

arguments lack sufficient merit to warrant discussion in a written opinion. R.

2:11-3(e)(1)(E).

      Affirmed.


                                                                            A-3458-19
                                       12